DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  line 11, “the first central portion” should read - - the central portion - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In specific regards to Claims 1 and 18, there is no description in the original specification to support the claim language of having the outer hardened central portion having an increased hardness relative to the radially outer raceway outside the outer hardened central portion in any manner other than the hardened central portion having increase hardness relative to the radially outer raceway ring (emphasis added) outside said outer hardened central portion, according to the original disclosure (paragraphs [0018] and [0019]).  Similarly, there is no description in the original specification to support the claim language of having the inner hardened central portion having an increased hardness relative to the radially inner raceway outside the inner hardened central portion in any manner other than the inner hardened central portion having increase hardness relative to the radially inner ring (emphasis added) outside the inner hardened central portion, according to the original disclosure (paragraphs [0018] and [0020]).
In specific regards to claims 1, 14 and 18, “low carbon steel with a minimum percentage by of carbon equal to 0.42%” is inconsistent with industry standards, which classifies “low carbon steels” as having a carbon content below 0.4 wt%.  Based on this inconsistency, one of ordinary skill in the art cannot reasonably conclude that the inventor had possession of the claimed invention at the time the application was filed.
Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In specific regards to claims 1, 14 and 18, “low carbon steel with a minimum percentage by of carbon equal to 0.42%” is inconsistent with industry standards, which classifies “low carbon steels” as having a carbon content below 0.4 wt%.  The applicant’s disclosure fails to address this inconsistency and low carbon steels with a carbon content greater than 0.4 wt% are not known in the prior art.  Based on these factors, the specification, at the time the application was filed, would not have taught one of ordinary skilled in the art how to make and/or use the full scope of the claimed invention without under experimentation.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim would be proper if amended to read - - the diameter of the rolling elements - - in light of the specification.  For the purposes of examination, “the diameter” has been interpreted as the diameter of the rolling elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102a1 as being anticipated by Liang et al. USPGPUB 20120134616.
Liang discloses bearing unit comprising: a radially outer ring 3 having a radially outer raceway 23; a radially inner ring 5 having a radially inner raceway 21; a row of rolling elements (balls 7) interposed between the radially outer ring and the radially inner ring; an outer hardened central portion defined within the radially outer raceway by induction hardening a second central portion of the radially outer raceway such that the outer hardened central portion has an increased hardness relative to the radially outer raceway (“raceway” construed as ring) outside the outer hardened central portion ([0021]); and an inner hardened central portion defined within the radially inner raceway by induction hardening a first central portion of the radially inner raceway such that the inner hardened central portion has an increased hardness relative to the radially inner raceway outside the inner hardened central portion ([0021]), wherein both the radially outer ring and the radially inner ring are made of a low carbon steel with a minimum percentage by weight of carbon equal to 0.42% ([0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. USPGPUB 20120134616 as applied to claim 1 above, and further in view of Ribault USPGPUB 20150330449.
Liang does not expressly disclose the low carbon steel as a C45 steel with a percentage by weight of carbon within the range 0.42% - 0.45%.
Ribault teaches that it was known to use C45 steel as a suitable material for rolling bearing components, such as bearing rings, based on its hardenability ([0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing device of Liang with C45 steel, since such a modification would have been suitable for rolling bearing components based on its hardenability, as taught and suggested by Ribault.
Regarding the percentage by weight of carbon, C45 is known in the art to have a carbon content of 0.42% - 0.50%, which encompasses the claimed range of 0.42% - 0.45%. As stated above, Ribault discloses the use of C45 steel as a suitable material for rolling bearing components based on its hardenability.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed ranges are rendered obvious by Ribault.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. USPGPUB 20120134616 as applied to claim 1 above, and further in view of Prandny et al. CN 101876100.
Liang does not expressly disclose the low carbon steel as a C48 steel with a percentage by weight of carbon within the range 0.45% - 0.52%.
Prandny teaches that it was known to use C48 steel a suitable material for bearing components based on its hardenability ([0091])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing device of Liang with C48 steel, since such a modification would have been suitable for bearing components based on its hardenability, as taught and suggested by Prandny. 
Regarding percentage by weight of carbon, C48 is known in the art to have a carbon content of 0.45% - 0.52%, which overlaps the claimed range of 0.42% - 0.45%. As stated above, Prandny discloses the use of C45 steel as a suitable material for bearing components based on its hardenability.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed ranges are rendered obvious by Prandny.

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. JP 201316460.
Shimizu discloses a bearing unit comprising: a radially outer ring 4 having a radially outer raceway 21a and a central portion 2a (see annotated Fig. 1), the central portion situated along the radially outer raceway; a radially inner ring (hub ring 2) having a radially inner raceway 20a and a central portion, the central portion situated along the radially outer raceway; a row of rolling elements 5 interposed between the radially outer ring and the radially inner ring; at least one sealing device 7b mounted on the radially outer ring and in sliding contact with the radially inner ring; and a plurality of second portions 2b and 2c of the radially inner ring disposed on opposite axial sides about thecentral portion 2a of the radially inner raceway and radially opposite from the at least one sealing device, wherein both the radially outer ring and the radially inner ring are made of a low carbon steel having a minimum percentage by weight of carbon of 0.42% ([0026] and [0027]), and wherein the central portion of the radially outer ring and the central portion of the radially inner ring are heat treated by means of induction hardening ([0021]).

    PNG
    media_image1.png
    715
    621
    media_image1.png
    Greyscale


Shimizu does not expressly disclose the at least one sealing device mounted by means of interference on the radially outer ring.
The examiner takes official notice that it is well-known to use a means of interference for mounting a sealing device on a radially outer ring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a means of interference for mounting a sealing device on a radially outer ring in order to provide a non-destructive means for removing the seal for repair and/or replacement of bearing components, including the seal.

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. USPGPUB 20120134616 as applied to claim 14 above, and further in view of Ribault USPGPUB 20150330449.
Liang does not expressly disclose the low carbon steel as a C45 steel with a percentage by weight of carbon within the range 0.42% - 0.45%.
Ribault teaches that it was known to use C45 steel as a suitable material for rolling bearing components based on its hardenability ([0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing device of Liang with C45 steel, since such a modification would have been suitable for rolling bearing components, such as bearing rings, based on its hardenability, as taught and suggested by Ribault.
Regarding, percentage by weight of carbon, C45 is known in the art to have a carbon content of 0.42% - 0.50%, which overlaps the claimed range of 0.42% - 0.45%. As stated above, Ribault discloses the use of C45 steel as a suitable material for rolling bearing components based on its hardenability.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed ranges are rendered obvious by Ribault.

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. USPGPUB 20120134616 as applied to claim 14 above, and further in view of Prandny et al. CN 101876100.
Liang does not expressly disclose the low carbon steel as a C48 steel with a percentage by weight of carbon within the range 0.45% - 0.52%.
Prandny teaches that it was known to use C48 steel a suitable material for bearing components based on its hardenability ([0091])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing device of Liang with C48 steel, since such a modification would have been suitable for bearing components based on its hardenability, as taught and suggested by Prandny.
Regarding percentage by weight of carbon, C48 is known in the art to have a carbon content of 0.45% - 0.52%, which overlaps the claimed range of 0.42% - 0.45%. As stated above, Prandny discloses the use of C45 steel as a suitable material for bearing components based on its hardenability.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed ranges are rendered obvious by Prandny.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656